 

Exhibit 10.1

NOVANTA INC.
2010 INCENTIVE AWARD PLAN

(AMENDED AND RESTATED EFFECTIVE JULY 27, 2016)

ARTICLE 1.

PURPOSE

Novanta Inc. (formerly known as GSI Group Inc.), a company organized under the
laws of the Province of New Brunswick, Canada (and any successor thereof) (the
“Company”), originally adopted the Novanta Inc. 2010 Incentive Award Plan (as
amended and restated herein and from time to time, the “Plan”) effective as of
October 13, 2010.  The Plan was amended and restated in its entirety, effective
April 9, 2014, and is hereby further amended and restated in its entirety,
effective July 27, 2016. The purpose of the Plan is to promote the success and
enhance the value of the Company by linking the individual interests of the
members of the Board, Employees, and Consultants to those of Company
stockholders and by providing such individuals with an incentive for outstanding
performance to generate superior returns to Company stockholders.  The Plan is
further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of members of the Board, Employees,
and Consultants upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent.

ARTICLE 2.

DEFINITIONS AND CONSTRUCTION

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise.  The singular
pronoun shall include the plural where the context so indicates.

2.1“Administrator” shall mean the entity that conducts the general
administration of the Plan as provided in Article 13.  With reference to the
duties of the Committee under the Plan which have been delegated to one or more
persons pursuant to Section 13.6, or as to which the Board has assumed, the term
“Administrator” shall refer to such person(s) unless the Committee or the Board
has revoked such delegation or the Board has terminated the assumption of such
duties.

2.2“Affiliate” shall mean (a) any Subsidiary; (b) any Parent and (c) any
domestic eligible entity that is disregarded, under Treasury Regulation Section
301.7701-3, as an entity separate from either (i) the Company, (ii) any
Subsidiary or (iii) any Parent.

2.3“Applicable Accounting Standards” shall mean Generally Accepted Accounting
Principles in the United States, International Financial Reporting Standards or
such other accounting principles or standards as may apply to the Company’s
financial statements under United States federal securities laws from time to
time.

2.4“Applicable Law” shall mean any applicable law, including without
limitation:  (a) provisions of the Code, the Securities Act, the Exchange Act
and any rules or regulations thereunder; (b) corporate, securities, tax or other
laws, statutes, rules, requirements or regulations, whether federal, state,
local or foreign; and (c) rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded.

2.5“Automatic Exercise Date” shall mean, with respect to an Option or a Stock
Appreciation Right, the last business day of the applicable Option Term or Stock
Appreciation Right Term that was initially established by the Administrator for
such Option or Stock Appreciation Right (e.g., the last business day prior to
the tenth anniversary of the date of grant of such Option or Stock Appreciation
Right if the Option or Stock Appreciation Right initially had a ten year Option
Term or Stock Appreciation Right Term, as applicable).

2.6“Award” shall mean an Option, a Restricted Stock award, a Restricted Stock
Unit award, a Performance Award, a Dividend Equivalents award, a Deferred Stock
award, a Deferred Stock Unit award, a Stock Payment award or a Stock
Appreciation Right, which may be awarded or granted under the Plan
(collectively, “Awards”).

2.7“Award Agreement” shall mean any written notice, agreement, terms and
conditions, contract or other instrument or document evidencing an Award,
including through electronic medium, which shall contain such terms and
conditions with respect to an Award as the Administrator shall determine
consistent with the Plan.

1

 

--------------------------------------------------------------------------------

 

2.8“Award Limit” shall mean with respect to Awards that shall be payable in
Shares or in cash, as the case may be, the respective limit set forth in Section
3.3.   

2.9“Board” shall mean the Board of Directors of the Company.

2.10“Change in Control” shall mean and includes any of the following which
occurs on or following the Effective Date:

(a)A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or

(b)During any 12 month period beginning on or following the Effective Date,
individuals who, at the beginning of such period, constitute the Board together
with any new Director(s) (other than a Director designated by a person who shall
have entered into an agreement with the Company to effect a transaction
described in Section 2.10(a) or Section 2.10(c)) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the Directors then still in office who either were
Directors at the beginning of the 12 month period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or

(c)The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(i)Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(ii)After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.10(c)(ii) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or

(d)The Company’s stockholders approve a liquidation or dissolution of the
Company.

The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.

Notwithstanding the foregoing, to the extent necessary not to incur tax or
interest pursuant to Section 409A of the Code, no Change in Control shall be
deemed to occur unless the applicable transaction or series of transactions
constitutes a “change in control event” with respect to the Company under
Treasury Department Regulation 1.409A-3(i)(5), as revised from time to time.

2.11“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, together with the regulations and official guidance promulgated
thereunder.

2.12“Committee” shall mean the Compensation Committee of the Board, or another
committee or subcommittee of the Board, appointed as provided in Section 13.1.

2.13“Common Stock” shall mean the common shares of the Company, and such other
securities as may be substituted for Common Stock pursuant to Article 14.

2

 

 

 

--------------------------------------------------------------------------------

 

2.14“Company” shall have the meaning set forth in Article 1. 

2.15“Consultant” shall mean any consultant or adviser engaged to provide
services to the Company or any Affiliate that qualifies as a consultant under
the applicable rules of the Securities and Exchange Commission for registration
of shares on a Form S-8 Registration Statement.

2.16 “Covered Employee” shall mean any Employee who is, or could be, a “covered
employee” within the meaning of Section 162(m) of the Code.

2.17“Deferred Stock” shall mean a right to receive Shares awarded under Section
10.4.  

2.18“Deferred Stock Unit” shall mean a right to receive Shares awarded under
Section 10.5.  

2.19“Director” shall mean a member of the Board, as constituted from time to
time.

2.20“Director Limit” shall have the meaning set forth in Section 4.6.

2.21“Dividend Equivalent” shall mean a right to receive the equivalent value (in
cash or Shares) of dividends paid on Shares, awarded under Section 10.2.

2.22“DRO” shall mean a domestic relations order as defined by the Code or Title
I of the Employee Retirement Income Security Act of 1974, as amended from time
to time, or the rules thereunder.

2.23“Effective Date” shall mean April 9, 2014.

2.24“Eligible Individual” shall mean any person who is an Employee, a Consultant
or a Non-Employee Director, as determined by the Committee.

2.25“Employee” shall mean any officer or other employee (as determined in
accordance with Section 3401(c) of the Code and the Treasury Regulations
thereunder) of the Company or of any Affiliate.

2.26“Equity Restructuring” shall mean a nonreciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split, spin-off,
rights offering or recapitalization through a large, nonrecurring cash dividend,
that affects the number or kind of Shares (or other securities of the Company)
or the share price of Common Stock (or other securities) and causes a change in
the per share value of the Common Stock underlying outstanding Awards.

2.27“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

2.28“Expiration Date” shall have the meaning given to such term in Section 14.1.

2.29“Fair Market Value” shall mean, as of any given date, the value of a Share
determined as follows:

(a)If the Common Stock is listed on any (i) established securities exchange
(such as the New York Stock Exchange, the NASDAQ Global Market and the NASDAQ
Global Select Market), (ii) national market system or (iii) automated quotation
system on which the Shares are listed, quoted or traded, its Fair Market Value
shall be the closing sales price for a Share as quoted on such exchange or
system for such date or, if there is no closing sales price for Share on the
date in question, the closing sales price for a Share on the last preceding date
for which such quotation exists, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable;

(b)If the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a Share on such date, the high bid and low
asked prices for a Share on the last preceding date for which such information
exists, as reported in The Wall Street Journal or such other source as the
Administrator deems reliable; or

(c)If the Common Stock is neither listed on an established securities exchange,
national market system or automated quotation system nor regularly quoted by a
recognized securities dealer, its Fair Market Value shall be established by the
Administrator in good faith.

3

 

 

 

--------------------------------------------------------------------------------

 

2.30“Greater Than 10% Stockholder” shall mean an individual then owning (within
the meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or any subsidiary
corporation (as defined in Section 424(f) of the Code) or parent corporation
thereof (as defined in Section 424(e) of the Code). 

2.31“Holder” shall mean a person who has been granted an Award.

2.32“Incentive Stock Option” shall mean an Option that is intended to qualify as
an incentive stock option and conforms to the applicable provisions of Section
422 of the Code.

2.33 “Non-Employee Director” shall mean a Director of the Company who is not an
Employee.

2.34“Non-Employee Director Equity Compensation Policy” shall have the meaning
set forth in Section 4.6.

2.35“Non-Qualified Stock Option” shall mean an Option that is not an Incentive
Stock Option.

2.36“Option” shall mean a right to purchase Shares at a specified exercise
price, granted under Article 6.  An Option shall be either a Non-Qualified Stock
Option or an Incentive Stock Option; provided, however, that Options granted to
Non-Employee Directors and Consultants shall only be Non-Qualified Stock
Options.

2.37“Option Term” shall have the meaning set forth in Section 6.4.

2.38“Parent” shall mean any entity (other than the Company), whether domestic or
foreign, in an unbroken chain of entities ending with the Company if each of the
entities other than the Company beneficially owns, at the time of the
determination, securities or interests representing more than fifty percent
(50%) of the total combined voting power of all classes of securities or
interests in one of the other entities in such chain.

2.39“Performance Award” shall mean a cash bonus award, stock bonus award,
performance award or incentive award that is paid in cash, Shares or a
combination of both, awarded under Section 10.1.

2.40“Performance-Based Compensation” shall mean any compensation that is
intended to qualify as “performance-based compensation” as described in
Section 162(m)(4)(C) of the Code.

2.41“Performance Criteria” shall mean the criteria (and adjustments) that the
Committee selects for an Award for purposes of establishing the Performance Goal
or Performance Goals for a Performance Period, determined as follows:

(a)The Performance Criteria that shall be used to establish Performance Goals
are limited to the following:  (i) net earnings or losses (either before or
after one or more of the following: (A) interest, (B) taxes, (C) depreciation,
and (D) amortization); (ii) gross or net sales or revenue; (iii) revenue growth
or product revenue growth; (iv) net income (either before or after taxes); (v)
adjusted net income; (vi) operating income (either before or after taxes); (vii)
operating earnings or profit; (viii) pre- or after-tax income or loss (before or
after allocation of corporate overhead and bonus); (ix) cash flow (including,
but not limited to, operating cash flow and free cash flow); (x) return on
assets or net assets; (xi) return on capital; (xii) return on stockholders’
equity; (xiii) total stockholder return; (xiv) return on sales; (xv) gross or
net profit or operating margin; (xvi) costs or reduction in costs; (xvii) funds
from operations; (xviii) expenses; (xix) working capital; (xx) earnings or loss
per share; (xxi) adjusted earnings per share; (xxii) price per share of the
Common Stock; (xxiii) appreciation in and/or maintenance of the price of the
Common Stock or any other publicly-traded securities; (xiv) economic value-added
models or equivalent metrics; (xxv) comparisons with various stock market
indices; (xxvi) regulatory achievements and compliance; (xxvii) implementation
or completion of critical projects; (xxviii) market share; (xxix) customer
satisfaction; (xxx) customer growth; (xxxi) employee satisfaction; (xxxii)
recruiting and maintaining personnel; (xxxiii) strategic partnerships or
transactions (including in-licensing and out-licensing of intellectual property;
and establishing relationships with commercial entities with respect to the
marketing, distribution and sale of the Company’s products (including with group
purchasing organizations, distributors and other vendors)); (xxxiv) supply chain
achievements (including establishing relationships with manufacturers or
suppliers of component materials and manufacturers of the Company’s products);
(xxxv) co-development, co-marketing, profit sharing, joint venture or other
similar arrangements; (xxxvi) financial ratios, including those measuring
liquidity, activity, profitability or leverage; (xxxvii) cost of capital or
assets under management; (xxxviii) financing and other capital raising
transactions (including sales of the Company’s equity or debt securities;
factoring transactions; sales or licenses of the Company’s assets, including its
intellectual property, whether in a particular jurisdiction or territory or
globally; or through partnering transactions); (xxxix) implementation,
completion or attainment of measurable objectives with respect to research,
development, manufacturing, commercialization, products or projects, production
volume levels, acquisitions and divestitures; and (xl) economic value, any of
which may be (A) measured either in absolute terms or as compared to any
incremental increase or decrease or as compared to results of a peer

4

 

 

 

--------------------------------------------------------------------------------

 

group or to market performance indicators or indices and (B) calculated in
accordance with Applicable Accounting Standards or other principles, standards
or methodology as determined by the Administrator. 

(b)The Administrator may, in its sole discretion, provide that one or more
objectively determinable adjustments shall be made to one or more of the
Performance Goals.  Such adjustments may include one or more of the
following:  (i) items related to a change in accounting principle; (ii) items
relating to financing activities; (iii) expenses for restructuring or
productivity initiatives; (iv) other non-operating items; (v) items related to
acquisitions; (vi) items attributable to the business operations of any entity
acquired by the Company during the Performance Period; (vii) items related to
the disposal of a business or segment of a business; (viii) items related to
discontinued operations that do not qualify as a segment of a business under
Applicable Accounting Standards; (ix) items attributable to any stock dividend,
stock split, combination or exchange of stock occurring during the Performance
Period; (x) any other items of significant income or expense which are
determined to be appropriate adjustments; (xi) items relating to unusual or
extraordinary corporate transactions, events or developments, (xii)  items
related to amortization of acquired intangible assets; (xiii) items that are
outside the scope of the Company’s core, on-going business activities; (xiv)
items related to acquired in-process research and development; (xv) items
relating to changes in tax laws; (xvi) items relating to major licensing or
partnership arrangements; (xvii) items relating to asset impairment charges;
(xviii) items relating to gains or losses for litigation, arbitration and
contractual settlements; or (xix) items relating to any other unusual or
nonrecurring events or changes in Applicable Law or business conditions.  For
all Awards intended to qualify as Performance-Based Compensation, such
determinations shall be made within the time prescribed by, and otherwise in
compliance with, Section 162(m) of the Code.

2.42“Performance Goals” shall mean, for a Performance Period, one or more goals
established in writing by the Administrator for the Performance Period based
upon one or more Performance Criteria.  Depending on the Performance Criteria
used to establish such Performance Goals, the Performance Goals may be expressed
in terms of overall Company performance or the performance of an Affiliate,
division, business unit, or an individual.  The achievement of each Performance
Goal shall be determined, to the extent applicable, with reference to Applicable
Accounting Standards or other principles, standards or methodology as determined
by the Administrator, subject to any limitations of Section 162(m) of the Code
(to the extent applicable).

2.43“Performance Period” shall mean one or more periods of time, which may be of
varying and overlapping durations, as the Administrator may select, over which
the attainment of one or more Performance Goals will be measured for the purpose
of determining a Holder’s right to, and the payment of, an Award.

2.44“Performance Stock Unit” shall mean a Performance Award awarded under
Section 10.1 which is denominated in units of value including dollar value of
Shares.

2.45Permitted Transferee” shall mean, with respect to a Holder, any “family
member” of the Holder, as defined in the instructions to Form S-8 under the
Securities Act.

2.46“Plan” shall have the meaning set forth in Article 1.

2.47“Program” shall mean any program adopted by the Administrator pursuant to
the Plan containing the terms and conditions intended to govern a specified type
of Award granted under the Plan and pursuant to which such type of Award may be
granted under the Plan.

2.48“Restricted Stock” shall mean Common Stock awarded under Article 8 that is
subject to certain restrictions and may be subject to risk of forfeiture or
repurchase.

2.49“Restricted Stock Units” shall mean the right to receive Shares awarded
under Article 9.

2.50“Securities Act” shall mean the Securities Act of 1933, as amended.

2.51“Share Limit” shall have the meaning set forth in Section 3.1(a).

2.52“Shares” shall mean shares of Common Stock.

2.53“Stock Appreciation Right” shall mean a stock appreciation right granted
under Article 11.

2.54“Stock Appreciation Right Term” shall have the meaning set forth in Section
11.4.

5

 

 

 

--------------------------------------------------------------------------------

 

2.55“Stock Payment” shall mean (a) a payment in the form of Shares, or (b) an
option or other right to purchase Shares, as part of a bonus, deferred
compensation or other arrangement, awarded under Section 10.3. 

2.56“Subsidiary” shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities beginning with the Company
if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing more than fifty percent (50%) of the total combined voting power of
all classes of securities or interests in one of the other entities in such
chain.

2.57“Substitute Award” shall mean an Award granted under the Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
such as a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option or Stock Appreciation Right.

2.58“Termination of Service” shall mean:

(a)As to a Consultant, the time when the engagement of a Holder as a Consultant
to the Company or an Affiliate is terminated for any reason, with or without
cause, including, without limitation, by resignation, discharge, death or
retirement, but excluding terminations where the Consultant simultaneously
commences or remains in employment or service with the Company or any
Affiliate.  

(b)As to a Non-Employee Director, the time when a Holder who is a Non-Employee
Director ceases to be a Director for any reason, including, without limitation,
a termination by resignation, failure to be elected, death or retirement, but
excluding terminations where the Holder simultaneously commences or remains in
employment or service with the Company or any Affiliate.

(c)As to an Employee, the time when the employee-employer relationship between a
Holder and the Company or any Affiliate is terminated for any reason, including,
without limitation, a termination by resignation, discharge, death, disability
or retirement; but excluding terminations where the Holder simultaneously
commences or remains in employment or service with the Company or any
Affiliate.  

The Administrator, in its sole discretion, shall determine the effect of all
matters and questions relating to any Termination of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for cause and all questions of whether particular leaves of absence
constitute a Termination of Service; provided, however, that, with respect to
Incentive Stock Options, unless the Administrator otherwise provides in the
terms of the Program, the Award Agreement or otherwise, or as otherwise required
by Applicable Law, a leave of absence, change in status from an employee to an
independent contractor or other change in the employee-employer relationship
shall constitute a Termination of Service only if, and to the extent that, such
leave of absence, change in status or other change interrupts employment for the
purposes of Section 422(a)(2) of the Code and the then applicable regulations
and revenue rulings under said Section.   For purposes of the Plan, a Holder’s
employee-employer relationship or consultancy relations shall be deemed to be
terminated in the event that the Affiliate employing or contracting with such
Holder ceases to remain an Affiliate following any merger, sale of stock or
other corporate transaction or event (including, without limitation, a
spin-off).

ARTICLE 3.

SHARES SUBJECT TO THE PLAN

3.1Number of Shares.

(a)Subject to Section 3.1(b) and Section 14.2, the aggregate number of Shares
which may be issued or transferred pursuant to Awards under the Plan is
4,398,613.  Notwithstanding the foregoing, to the extent permitted under
Applicable Law, Awards that provide for the delivery of Shares subsequent to the
applicable grant date may be granted in excess of the Share Limit if such Awards
provide for the forfeiture or cash settlement of such Awards to the extent that
insufficient Shares remain under the Share Limit at the time that Shares would
otherwise be issued in respect of such Award.

(b)If any Shares subject to an Award are forfeited or expire or such Award is
settled in cash (in whole or in part), the Shares subject to such Award shall,
to the extent of such forfeiture, expiration or cash settlement, again be
available for future grants of Awards under the Plan. Notwithstanding anything
to the contrary contained herein, the following Shares shall not be added to the
Shares authorized for grant under Section 3.1(a) and shall not be available for
future grants of Awards: (i) Shares tendered by a

6

 

 

 

--------------------------------------------------------------------------------

 

Holder or withheld by the Company in payment of the exercise price of an Option;
(ii) Shares tendered by a Holder or withheld by the Company to satisfy any tax
withholding obligation with respect to any Award (other than an Option or Stock
Appreciation Right), to the extent they exceed the number of Shares which have a
Fair Market Value on the date of withholding equal to the aggregate amount of
such liabilities  based on minimum statutory withholding rates, and Shares
tendered by a Holder or withheld by the Company to satisfy any tax withholding
obligation with respect to an Option or Stock Appreciation Right; (iii) Shares
subject to a Stock Appreciation Right that are not issued in connection with the
stock settlement of the Stock Appreciation Right on exercise thereof; and (iv)
Shares purchased on the open market with the cash proceeds from the exercise of
Options. Any Shares repurchased by the Company under Section 8.4 at the same
price paid by the Holder so that such Shares are returned to the Company shall
again be available for Awards. The payment of Dividend Equivalents in cash in
conjunction with any outstanding Awards shall not be counted against the Shares
available for issuance under the Plan. Notwithstanding the provisions of this
Section 3.1(b), no Shares may again be optioned, granted or awarded if such
action would cause an Incentive Stock Option to fail to qualify as an incentive
stock option under Section 422 of the Code.  

(c)Substitute Awards shall not reduce the Shares authorized for grant under the
Plan.  Additionally, in the event that a company acquired by the Company or any
Affiliate or with which the Company or any Affiliate combines has shares
available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan; provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not employed by or
providing services to the Company or its Affiliates immediately prior to such
acquisition or combination.

3.2Stock Distributed.  Any Shares distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Common Stock, treasury common
stock or Common Stock purchased on the open market.

3.3Limitation on Number of Shares Subject to Awards.  Notwithstanding any
provision in the Plan to the contrary, and subject to Section 14.2, the maximum
aggregate number of Shares with respect to one or more Awards that may be
granted to any one person during any calendar year shall be 1,086,980 and the
maximum aggregate amount that may be paid in cash to any one person during any
calendar year with respect to one or more Awards payable in cash shall be
$2,500,000.  To the extent required by Section 162(m) of the Code, Shares
subject to Awards that are canceled shall continue to be counted against the
Award Limit.

ARTICLE 4.

GRANTING OF AWARDs

4.1Participation.  The Administrator may, from time to time, select from among
all Eligible Individuals, those to whom an Award shall be granted and shall
determine the nature and amount of each Award, which shall not be inconsistent
with the requirements of the Plan. Except as provided in Section 4.6 regarding
the grant of Awards pursuant to the Non-Employee Director Equity Compensation
Policy, no Eligible Individual shall have any right to be granted an Award
pursuant to the Plan.

4.2Award Agreement.  Each Award shall be evidenced by an Award Agreement that
sets forth the terms, conditions and limitations for such Award, which may
include the term of the Award, the provisions applicable in the event of the
Holder’s Termination of Service, and the Company’s authority to unilaterally or
bilaterally amend, modify, suspend, cancel or rescind an Award.  Award
Agreements evidencing Awards intended to qualify as Performance-Based
Compensation shall contain such terms and conditions as may be necessary to meet
the applicable provisions of Section 162(m) of the Code.  Award Agreements
evidencing Incentive Stock Options shall contain such terms and conditions as
may be necessary to meet the applicable provisions of Section 422 of the Code.

4.3Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including Rule 16b‑3 of the Exchange Act
and any amendments thereto) that are requirements for the application of such
exemptive rule.  To the extent permitted by Applicable Law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.

4.4At-Will Employment; Voluntary Participation.  Nothing in the Plan or in any
Program or Award Agreement hereunder shall confer upon any Holder any right to
continue in the employ of, or as a Director or Consultant for, the Company or
any

7

 

 

 

--------------------------------------------------------------------------------

 

Affiliate, or shall interfere with or restrict in any way the rights of the
Company and any Affiliate, which rights are hereby expressly reserved, to
discharge any Holder at any time for any reason whatsoever, with or without
cause, and with or without notice, or to terminate or change all other terms and
conditions of employment or engagement, except to the extent expressly provided
otherwise in a written agreement between the Holder and the Company or any
Affiliate.  Participation by each Holder in the Plan shall be voluntary and
nothing in the Plan shall be construed as mandating that any Eligible Individual
shall participate in the Plan. 

4.5Foreign Holders.  Notwithstanding any provision of the Plan to the contrary,
in order to comply with the laws in countries other than the United States in
which the Company and its Affiliates operate or have Employees, Non-Employee
Directors or Consultants, or in order to comply with the requirements of any
foreign securities exchange, the Administrator, in its sole discretion, shall
have the power and authority to: (a) determine which Affiliates shall be covered
by the Plan; (b) determine which Eligible Individuals outside the United States
are eligible to participate in the Plan; (c) modify the terms and conditions of
any Award granted to Eligible Individuals outside the United States to comply
with applicable foreign laws or listing requirements of any such foreign
securities exchange; (d) establish subplans and modify exercise procedures and
other terms and procedures, to the extent such actions may be necessary or
advisable (any such subplans and/or modifications shall be attached to the Plan
as appendices); provided, however, that no such subplans and/or modifications
shall increase the Share Limit or the Award Limit; and (e) take any action,
before or after an Award is made, that it deems advisable to obtain approval or
comply with any necessary local governmental regulatory exemptions or approvals
or listing requirements of any such foreign securities
exchange.  Notwithstanding the foregoing, the Administrator may not take any
actions hereunder, and no Awards shall be granted, that would violate Applicable
Law.  For purposes of the Plan, all references to foreign laws, rules,
regulations or taxes shall be references to the laws, rules, regulations and
taxes of any applicable jurisdiction other than the United States or a political
subdivision thereof.

4.6Non-Employee Director Awards.  The Administrator may, in its sole discretion,
provide that Awards granted to Non-Employee Directors shall be granted pursuant
to a written non-discretionary formula established by the Administrator (the
“Non-Employee Director Equity Compensation Policy”), subject to the limitations
of the Plan.  The Non-Employee Director Equity Compensation Policy shall set
forth the type of Award(s) to be granted to Non-Employee Directors, the number
of Shares to be subject to Non-Employee Director Awards, the conditions on which
such Awards shall be granted, become exercisable and/or payable and expire, and
such other terms and conditions as the Administrator shall determine in its sole
discretion.  The Non-Employee Director Equity Compensation Policy may be
modified by the Administrator from time to time in its sole
discretion.  Notwithstanding any provision to the contrary in the Plan or in the
Non-Employee Director Equity Compensation Policy, the maximum aggregate grant
date fair value (determined under Applicable Accounting Standards) of Awards
granted to a Non-Employee Director during any calendar year shall be $500,000
(the “Director Limit”).

4.7Stand-Alone and Tandem Awards.  Awards granted pursuant to the Plan may, in
the sole discretion of the Administrator, be granted either alone, in addition
to, or in tandem with, any other Award granted pursuant to the Plan.  Awards
granted in addition to or in tandem with other Awards may be granted either at
the same time as or at a different time from the grant of such other Awards.

ARTICLE 5.

Provisions Applicable to Awards Intended to Qualify as Performance-Based
Compensation.

5.1Purpose.  The Committee, in its sole discretion, may determine at the time an
Award is granted or at any time thereafter whether such Award is intended to
qualify as Performance-Based Compensation. If the Committee, in its sole
discretion, decides to grant such an Award to an Eligible Individual that is
intended to qualify as Performance-Based Compensation (other than an Option or
Stock Appreciation Right), then the provisions of this Article 5 shall control
over any contrary provision contained in the Plan.  The Administrator may, in
its sole discretion, grant Awards that are based on Performance Criteria or
Performance Goals or any such other criteria and goals as the Administrator
shall establish, but that do not satisfy the requirements of this Article 5 and
that are not intended to qualify as Performance-Based Compensation.  Unless
otherwise specified by the Committee at the time of grant, the Performance
Criteria with respect to an Award intended to be Performance-Based Compensation
payable to a Covered Employee shall be determined on the basis of Applicable
Accounting Standards.  

5.2Applicability.  The grant of an Award to an Eligible Individual for a
particular Performance Period shall not require the grant of an Award to such
Eligible Individual in any subsequent Performance Period and the grant of an
Award to any one Eligible Individual shall not require the grant of an Award to
any other Eligible Individual in such period or in any other period.

5.3Types of Awards.  Notwithstanding anything in the Plan to the contrary, the
Committee may grant any Award to an Eligible Individual intended to qualify as
Performance-Based Compensation, including, without limitation, Restricted Stock
the restrictions with respect to which lapse upon the attainment of specified
Performance Goals, Restricted Stock Units that vest and become

8

 

 

 

--------------------------------------------------------------------------------

 

payable upon the attainment of specified Performance Goals and any Performance
Awards described in Article 10 that vest or become exercisable or payable upon
the attainment of one or more specified Performance Goals. 

5.4Procedures with Respect to Performance-Based Awards.  To the extent necessary
to comply with the requirements of Section 162(m)(4)(C) of the Code, with
respect to any Award granted to one or more Eligible Individuals which is
intended to qualify as Performance-Based Compensation, no later than 90 days
following the commencement of any Performance Period or any designated fiscal
period or period of service (or such earlier time as may be required under
Section 162(m) of the Code), the Committee shall, in writing, (a) designate one
or more Eligible Individuals, (b) select the Performance Criteria applicable to
the Performance Period, (c) establish the Performance Goals, and amounts of such
Awards, as applicable, which may be earned for such Performance Period based on
the Performance Criteria, and (d) specify the relationship between Performance
Criteria and the Performance Goals and the amounts of such Awards, as
applicable, to be earned by each Covered Employee for such Performance
Period.  Following the completion of each Performance Period, the Committee
shall certify in writing whether and the extent to which the applicable
Performance Goals have been achieved for such Performance Period.  In
determining the amount earned under such Awards, the Committee shall have the
right to reduce or eliminate (but not to increase) the amount payable at a given
level of performance to take into account additional factors that the Committee
may deem relevant, including the assessment of individual or corporate
performance for the Performance Period.

5.5Payment of Performance-Based Awards.  Unless otherwise provided in the
applicable Program or Award Agreement and only to the extent otherwise permitted
by Section 162(m) of the Code, as to an Award that is intended to qualify as
Performance-Based Compensation, the Holder must be employed by the Company or an
Affiliate throughout the Performance Period.  Unless otherwise provided in the
applicable Performance Goals, Program or Award Agreement, a Holder shall be
eligible to receive payment pursuant to such Awards for a Performance Period
only if and to the extent the Performance Goals for such period are achieved.

5.6Additional Limitations.  Notwithstanding any other provision of the Plan and
except as otherwise determined by the Administrator, any Award which is granted
to an Eligible Individual and is intended to qualify as Performance-Based
Compensation shall be subject to any additional limitations set forth in Section
162(m) of the Code or any regulations or rulings issued thereunder that are
requirements for qualification as Performance-Based Compensation, and the Plan
and the applicable Program and Award Agreement shall be deemed amended to the
extent necessary to conform to such requirements.

ARTICLE 6.

granting OF OPTIONS

6.1Granting of Options to Eligible Individuals.  The Administrator is authorized
to grant Options to Eligible Individuals from time to time, in its sole
discretion, on such terms and conditions as it may determine, which shall not be
inconsistent with the Plan.

6.2Qualification of Incentive Stock Options.  No Incentive Stock Option shall be
granted to any person who is not an Employee of the Company or any “subsidiary
corporation” (as defined in Section 424(f) of the Code) of the Company.  No
person who qualifies as a Greater Than 10% Stockholder may be granted an
Incentive Stock Option unless such Incentive Stock Option conforms to the
applicable provisions of Section 422 of the Code.  Any Incentive Stock Option
granted under the Plan may be modified by the Administrator, with the consent of
the Holder, to disqualify such Option from treatment as an “incentive stock
option” under Section 422 of the Code. To the extent that the aggregate Fair
Market Value of stock with respect to which “incentive stock options” (within
the meaning of Section 422 of the Code, but without regard to Section 422(d) of
the Code) are exercisable for the first time by a Holder during any calendar
year under the Plan, and all other plans of the Company and any subsidiary or
parent corporation thereof (each as defined in Section 424(f) and 424(e) of the
Code, respectively), exceeds $100,000, the Options shall be treated as
Non-Qualified Stock Options to the extent required by Section 422 of the
Code.  The rule set forth in the immediately preceding sentence shall be applied
by taking Options and other “incentive stock options” into account in the order
in which they were granted and the Fair Market Value of stock shall be
determined as of the time the respective options were granted.

6.3Option Exercise Price.  The exercise price per Share subject to each Option
shall be set by the Administrator, but shall not be less than 100% of the Fair
Market Value of a Share on the date the Option is granted (or, as to Incentive
Stock Options, on the date the Option is modified, extended or renewed for
purposes of Section 424(h) of the Code).  In addition, in the case of Incentive
Stock Options granted to a Greater Than 10% Stockholder, such price shall not be
less than 110% of the Fair Market Value of a Share on the date the Option is
granted (or the date the Option is modified, extended or renewed for purposes of
Section 424(h) of the Code).

6.4Option Term.  The term of each Option (the “Option Term”) shall be set by the
Administrator in its sole discretion; provided, however, that the Option Term
shall not be more than ten (10) years from the date the Option is granted, or
five (5) years from the date an Incentive Stock Option is granted to a Greater
Than 10% Stockholder.  The Administrator shall determine the time period,
including the time period following a Termination of Service, during which the
Holder has the right to exercise the vested Options,

9

 

 

 

--------------------------------------------------------------------------------

 

which time period may not extend beyond the last day of the Option Term. Except
as limited by the requirements of Section 409A or Section 422 of the Code and
regulations and rulings thereunder or the first sentence of this Section 6.4,
the Administrator may extend the Option Term of any outstanding Option, and may
extend the time period during which vested Options may be exercised, in
connection with any Termination of Service of the Holder, and may amend, subject
to Section 14,1, any other term or condition of such Option relating to such a
Termination of Service. 

6.5Option Vesting.

(a)The period during which the right to exercise, in whole or in part, an Option
vests in the Holder shall be set by the Administrator and the Administrator may
determine that an Option may not be exercised in whole or in part for a
specified period after it is granted.  Such vesting may be based on service with
the Company or any Affiliate, any of the Performance Criteria, or any other
criteria selected by the Administrator and, except as limited by the Plan, at
any time after the grant of an Option, the Administrator may, in its sole
discretion and subject to whatever terms and conditions it selects, accelerate
the period during which an Option vests.

(b)No portion of an Option which is unexercisable at a Holder’s Termination of
Service shall thereafter become exercisable, except as may be otherwise provided
by the Administrator either in the applicable Program, the Award Agreement
evidencing the grant of the Option, or by action of the Administrator following
the grant of the Option.  Unless otherwise determined by the Administrator in
the Award Agreement or by action of the Administrator following the grant of the
Option, the portion of an Option that is unexercisable at a Holder’s Termination
of Service shall automatically expire thirty (30) days following such
Termination of Service.

6.6Substitute Awards.  Notwithstanding the foregoing provisions of this Article
6 to the contrary, in the case of an Option that is a Substitute Award, the
price per share of the Shares subject to such Option may be less than the Fair
Market Value per share on the date of grant, provided, that the excess of:  (a)
the aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the Shares subject to the Substitute Award, over (b) the aggregate
exercise price thereof does not exceed the excess of:  (x) the aggregate fair
market value (as of the time immediately preceding the transaction giving rise
to the Substitute Award, such fair market value to be determined by the
Administrator) of the shares of the predecessor entity that were subject to the
grant assumed or substituted for by the Company, over (y) the aggregate exercise
price of such shares.

6.7Substitution of Stock Appreciation Rights.  The Administrator may provide in
the applicable Program or the Award Agreement evidencing the grant of an Option
that the Administrator, in its sole discretion, shall have the right to
substitute a Stock Appreciation Right for such Option at any time prior to or
upon exercise of such Option; provided that such Stock Appreciation Right shall
be exercisable with respect to the same number of Shares for which such
substituted Option would have been exercisable, shall have the same exercise
price and vesting schedule as the substituted Option, and shall have a Stock
Appreciation Right Term equal in length to the remaining Option Term of the
substituted Option.

ARTICLE 7.

EXERCISE OF OPTIONS

7.1Partial Exercise.  An exercisable Option may be exercised in whole or in
part.  However, an Option shall not be exercisable with respect to fractional
Shares and the Administrator may require that, by the terms of the Option, a
partial exercise be with respect to a minimum number of Shares.

7.2Expiration of Option Term: Automatic Exercise of In-The-Money
Options.  Unless otherwise provided by the Administrator (in an Award Agreement
or otherwise) or as otherwise directed by an Option Holder in writing to the
Company, each vested and exercisable Option outstanding on the Automatic
Exercise Date with an exercise price per share that is less than the Fair Market
Value per Share as of such date shall automatically and without further action
by the Option Holder or the Company be exercised on the Automatic Exercise
Date.  In the sole discretion of the Administrator, payment of the exercise
price of any such Option shall be made pursuant to Section 12.1(b) or 12.1(c)
and the Company or any Affiliate shall deduct or withhold an amount sufficient
to satisfy all taxes associated with such exercise in accordance with Section
12.2.  Unless otherwise determined by the Administrator, this Section 7.2 shall
not apply to an Option if the Holder of such Option incurs a Termination of
Service on or before the Automatic Exercise Date. For the avoidance of doubt, no
Option with an exercise price per Share that is equal to or greater than the
Fair Market Value per Share on the Automatic Exercise Date shall be exercised
pursuant to this Section 7.2.

7.3Manner of Exercise.  All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of the
Company, the stock administrator of the Company or such other person or entity
designated by the Administrator, or his, her or its office, as applicable:

10

 

 

 

--------------------------------------------------------------------------------

 

(a)A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised.  The notice shall be signed by the Holder or other person then
entitled to exercise the Option or such portion of the Option; 

(b)Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with Applicable
Law.  The Administrator may, in its sole discretion, also take whatever
additional actions it deems appropriate to effect such compliance including,
without limitation, placing legends on share certificates and issuing
stop-transfer notices to agents and registrars;

(c)In the event that the Option shall be exercised pursuant to this Section 7.3
by any person or persons other than the Holder (due to a transfer pursuant to
Section 12.3), appropriate proof of the right of such person or persons to
exercise the Option, as determined in the sole discretion of the Administrator;
and

(d)Full payment of the exercise price and applicable withholding taxes to the
stock administrator of the Company for the Shares with respect to which the
Option, or portion thereof, is exercised, in a manner permitted by Sections 12.1
and 12.2.

7.4Notification Regarding Disposition.  The Holder shall give the Company prompt
written or electronic notice of any disposition of Shares acquired by exercise
of an Incentive Stock Option which occurs within (a) two years from the date of
granting (including the date the Option is modified, extended or renewed for
purposes of Section 424(h) of the Code) such Option to such Holder, or (b) one
year after the transfer of such Shares to such Holder.

ARTICLE 8.

AWARD OF RESTRICTED STOCK

8.1Award of Restricted Stock.

(a)The Administrator is authorized to grant Restricted Stock to Eligible
Individuals, and shall determine the terms and conditions, including the
restrictions applicable to each award of Restricted Stock, which terms and
conditions shall not be inconsistent with the Plan, and may impose such
conditions on the issuance of such Restricted Stock as it deems appropriate.

(b)The Administrator shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided, however, that if a purchase price is
charged, such purchase price shall be no less than the par value, if any, of the
Shares to be purchased, unless otherwise permitted by Applicable Law.  In all
cases, legal consideration shall be required for each issuance of Restricted
Stock.

8.2Rights as Stockholders.  Subject to Section 8.4, upon issuance of Restricted
Stock, the Holder shall have, unless otherwise provided by the Administrator,
all the rights of a stockholder with respect to said Shares, subject to the
restrictions in the applicable Program or in each individual Award Agreement,
including the right to receive all dividends and other distributions paid or
made with respect to the Shares; provided, however, that, in the sole discretion
of the Administrator, any extraordinary distributions with respect to the Shares
shall be subject to the restrictions set forth in Section 8.3.  In addition,
with respect to a share of Restricted Stock with performance-based vesting,
dividends which are paid prior to vesting shall only be paid out to the Holder
to the extent that the performance-based vesting conditions are subsequently
satisfied and the share of Restricted Stock vests.

8.3Restrictions.  All shares of Restricted Stock (including any shares received
by Holders thereof with respect to shares of Restricted Stock as a result of
stock dividends, stock splits or any other form of recapitalization) shall, in
the terms of the applicable Program or in each individual Award Agreement, be
subject to such restrictions and vesting requirements as the Administrator shall
provide.  Such restrictions may include, without limitation, restrictions
concerning voting rights and transferability, and such restrictions may lapse
separately or in combination at such times and pursuant to such circumstances or
based on such criteria as selected by the Administrator, including, without
limitation, criteria based on the Holder’s duration of employment, directorship
or consultancy with the Company, the Performance Criteria, Company performance,
individual performance or other criteria selected by the Administrator.  By
action taken after the Restricted Stock is issued, the Administrator may, on
such terms and conditions as it may determine to be appropriate, accelerate the
vesting of such Restricted Stock by removing any or all of the restrictions
imposed by the terms of the applicable Program or Award Agreement.  Restricted
Stock may not be sold or encumbered until all restrictions are terminated or
expire.

8.4Repurchase or Forfeiture of Restricted Stock.  Except as otherwise determined
by the Administrator at the time of the grant of the Award or thereafter, if no
price was paid by the Holder for the Restricted Stock, upon a Termination of
Service during

11

 

 

 

--------------------------------------------------------------------------------

 

the applicable restriction period, the Holder’s rights in unvested Restricted
Stock then subject to restrictions shall lapse, and such Restricted Stock shall
be surrendered to the Company and cancelled without consideration. If a price
was paid by the Holder for the Restricted Stock, upon a Termination of Service
during the applicable restriction period, the Company shall have the right to
repurchase from the Holder the unvested Restricted Stock then subject to
restrictions at a cash price per share equal to the price paid by the Holder for
such Restricted Stock or such other amount as may be specified in the applicable
Program or Award Agreement.  Notwithstanding the foregoing, the Administrator,
in its sole discretion, may provide that upon certain events, including a Change
in Control, the Holder’s death, retirement or disability or any other specified
Termination of Service or any other event, the Holder’s rights in unvested
Restricted Stock shall not lapse, such Restricted Stock shall vest and, if
applicable, the Company shall not have a right of repurchase. 

8.5Certificates for Restricted Stock.  Restricted Stock granted pursuant to the
Plan may be evidenced in such manner as the Administrator shall
determine.  Certificates or book entries evidencing shares of Restricted Stock
shall include an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Stock.  The Company may, in its sole
discretion, (a) retain physical possession of any stock certificate evidencing
shares of Restricted Stock until the restrictions thereon shall have lapsed
and/or (b) require that the stock certificates evidencing shares of Restricted
Stock be held in custody by a designated escrow agent (which may but need not be
the Company) until the restrictions thereon shall have lapsed, and that the
Holder deliver a stock power, endorsed in blank, relating to such Restricted
Stock.

8.6Section 83(b) Election.  If a Holder makes an election under Section 83(b) of
the Code to be taxed with respect to the Restricted Stock as of the date of
transfer of the Restricted Stock rather than as of the date or dates upon which
the Holder would otherwise be taxable under Section 83(a) of the Code, the
Holder shall be required to deliver a copy of such election to the Company
promptly after filing such election with the Internal Revenue Service along with
proof of the timely filing thereof with the Internal Revenue Service.

ARTICLE 9.


AWARD OF RESTRICTED STOCK UNITS

9.1Grant of Restricted Stock Units.  The Administrator is authorized to grant
Awards of Restricted Stock Units to any Eligible Individual selected by the
Administrator in such amounts and subject to such terms and conditions as
determined by the Administrator.

9.2Term.  Except as otherwise provided herein, the term of a Restricted Stock
Unit award shall be set by the Administrator in its sole discretion.

9.3Purchase Price.  The Administrator shall specify the purchase price, if any,
to be paid by the Holder to the Company with respect to any Restricted Stock
Unit award.

9.4Vesting of Restricted Stock Units.  At the time of grant, the Administrator
shall specify the date or dates on which the Restricted Stock Units shall become
fully vested and nonforfeitable, and may specify such conditions to vesting as
it deems appropriate, including, without limitation, vesting based upon the
Holder’s duration of service to the Company or any Affiliate, one or more
Performance Criteria, Company performance, individual performance or other
specific criteria, in each case on a specified date or dates or over any period
or periods, as determined by the Administrator.

9.5Maturity and Payment.  At the time of grant, the Administrator shall specify
the maturity date applicable to each grant of Restricted Stock Units, which
shall be no earlier than the vesting date or dates of the Award and may be
determined at the election of the Holder (if permitted by the applicable Award
Agreement); provided that, except as otherwise determined by the Administrator,
set forth in any applicable Award Agreement and in compliance with Section 409A
of the Code, in no event shall the maturity date relating to each Restricted
Stock Unit occur following the later of (a) the 15th day of the third month
following the end of calendar year in which the applicable portion of the
Restricted Stock Unit vests and (b) the 15th day of the third month following
the end of the Company’s fiscal year in which the applicable portion of the
Restricted Stock Unit vests.  On the maturity date, the Company shall, subject
to Section 12.4(e), transfer to the Holder one unrestricted, fully transferable
Share for each Restricted Stock Unit scheduled to be paid out on such date and
not previously forfeited, or in the sole discretion of the Administrator, an
amount in cash equal to the Fair Market Value of such Shares on the maturity
date or a combination of cash and Common Stock as determined by the
Administrator.

9.6Payment upon Termination of Service.  An Award of Restricted Stock Units
shall be payable only while the Holder is an Employee, a Consultant or a member
of the Board, as applicable; provided, however, that the Administrator, in its
sole discretion, may provide (in an Award Agreement or otherwise) that a
Restricted Stock Unit award may be paid subsequent to a Termination of

12

 

 

 

--------------------------------------------------------------------------------

 

Service in certain events, including a Change in Control, the Holder’s death,
retirement or disability or any other specified Termination of Service. 

9.7No Rights as a Stockholder.  Unless otherwise determined by the
Administrator, a Holder of Restricted Stock Units shall possess no incidents of
ownership with respect to the Shares represented by such Restricted Stock Units,
unless and until such Shares are transferred to the Holder pursuant to the terms
of this Plan and the applicable Award Agreement.

9.8Dividend Equivalents.  Subject to Section 10.2, the Administrator, in its
sole discretion, may provide that Dividend Equivalents shall be earned by a
Holder of Restricted Stock Units based on dividends declared on the Common
Stock, to be credited as of dividend payment dates during the period between the
date an Award of Restricted Stock Units is granted to a Holder and the maturity
date of such Award.

ARTICLE 10.

award of PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, STOCK PAYMENTS, DEFERRED
STOCK, DEFERRED STOCK UNITS

 

10.1Performance Awards.

(a)The Administrator is authorized to grant Performance Awards, including awards
of Performance Stock Units, to any Eligible Individual and to determine whether
such Performance Awards shall be Performance-Based Compensation.  The value of
Performance Awards, including Performance Stock Units, may be linked to any one
or more of the Performance Criteria or other specific criteria determined by the
Administrator, in each case on a specified date or dates or over any period or
periods and in such amounts as may be determined by the
Administrator.  Performance Awards, including Performance Stock Unit awards, may
be paid in cash, Shares, or a combination of cash and Shares, as determined by
the Administrator.

(b)Without limiting Section 10.1(a), the Administrator may grant Performance
Awards to any Eligible Individual in the form of a cash bonus payable upon the
attainment of objective Performance Goals, or such other criteria, whether or
not objective, which are established by the Administrator, in each case on a
specified date or dates or over any period or periods determined by the
Administrator.  Any such bonuses paid to a Holder which are intended to be
Performance-Based Compensation shall be based upon objectively determinable
bonus formulas established in accordance with the provisions of Article 5.

10.2Dividend Equivalents.

(a)Dividend Equivalents may be granted by the Administrator based on dividends
declared on the Common Stock, to be credited as of dividend payment dates with
respect to dividends with record dates that occur during the period between the
date an Award is granted to a Holder and the date such Award vests, is
exercised, is distributed or expires, as determined by the Administrator.  Such
Dividend Equivalents shall be converted to cash or additional Shares by such
formula and at such time and subject to such restrictions and limitations as may
be determined by the Administrator.  In addition, Dividend Equivalents with
respect to an Award with performance-based vesting that are based on dividends
paid prior to the vesting of such Award shall be paid out to the Holder only to
the extent that the performance-based vesting conditions are subsequently
satisfied and the Award vests.

(b)Notwithstanding the foregoing, no Dividend Equivalents shall be payable with
respect to Options or Stock Appreciation Rights.

10.3Stock Payments.  The Administrator is authorized to make Stock Payments to
any Eligible Individual.  The number or value of Shares of any Stock Payment
shall be determined by the Administrator and may be based upon one or more
Performance Criteria or any other specific criteria, including service to the
Company or any Affiliate, determined by the Administrator.  Shares underlying a
Stock Payment which is subject to a vesting schedule or other conditions or
criteria set by the Administrator shall not be issued until those conditions
have been satisfied.  Unless otherwise provided by the Administrator, a Holder
of a Stock Payment shall have no rights as a Company stockholder with respect to
such Stock Payment until such time as the Stock Payment has vested and the
Shares underlying the Award have been issued to the Holder.  Stock Payments may,
but are not required to, be made in lieu of base salary, bonus, fees or other
cash compensation otherwise payable to such Eligible Individual.

10.4Deferred Stock.  The Administrator is authorized to grant Deferred Stock to
any Eligible Individual.  The number of shares of Deferred Stock shall be
determined by the Administrator and may (but is not required to) be based on one
or more Performance Criteria or other specific criteria, including service to
the Company or any Affiliate, as the Administrator determines, in

13

 

 

 

--------------------------------------------------------------------------------

 

each case on a specified date or dates or over any period or periods determined
by the Administrator.  Shares underlying a Deferred Stock award which is subject
to a vesting schedule or other conditions or criteria set by the Administrator
shall be issued on the vesting date(s) or date(s) that those conditions and
criteria have been satisfied, as applicable.  Unless otherwise provided by the
Administrator, a Holder of Deferred Stock shall have no rights as a Company
stockholder with respect to such Deferred Stock until such time as the Award has
vested and any other applicable conditions and/or criteria have been satisfied
and the Shares underlying the Award have been issued to the Holder. 

10.5Deferred Stock Units.  The Administrator is authorized to grant Deferred
Stock Units to any Eligible Individual.  The number of Deferred Stock Units
shall be determined by the Administrator and may (but is not required to) be
based on one or more Performance Criteria or other specific criteria, including
service to the Company or any Affiliate, as the Administrator determines, in
each case on a specified date or dates or over any period or periods determined
by the Administrator.  Each Deferred Stock Unit shall entitle the Holder thereof
to receive one Share on the date the Deferred Stock Unit becomes vested or upon
a specified settlement date thereafter (which settlement date may (but is not
required to) be the date of the Holder’s Termination of Service).  Shares
underlying a Deferred Stock Unit award which is subject to a vesting schedule or
other conditions or criteria set by the Administrator shall not be issued until
on or following the date that those conditions and criteria have been
satisfied.  Unless otherwise provided by the Administrator, a Holder of Deferred
Stock Units shall have no rights as a Company stockholder with respect to such
Deferred Stock Units until such time as the Award has vested and any other
applicable conditions and/or criteria have been satisfied and the Shares
underlying the Award have been issued to the Holder.

10.6Term.  The term of a Performance Award, Dividend Equivalent award, Deferred
Stock award, Deferred Stock Unit award, and/or Stock Payment award shall be
established by the Administrator in its sole discretion.

10.7Purchase Price.  The Administrator may establish the purchase price of a
Performance Award, shares of Deferred Stock, Shares distributed as a Stock
Payment award or Shares distributed pursuant to a Deferred Stock Unit award.

10.8Termination of Service.  A Performance Award, Dividend Equivalent award,
Deferred Stock award, Deferred Stock Unit award and/or Stock Payment award is or
distributable only while the Holder is an Employee, Director or Consultant, as
applicable.  The Administrator, however, in its sole discretion may provide that
the Performance Award, Dividend Equivalent award, Deferred Stock award, Deferred
Stock Unit award, and/or Stock Payment award may be distributed subsequent to a
Termination of Service in certain events, including a Change in Control, the
Holder’s death, retirement or disability or any other specified Termination of
Service.

ARTICLE 11.

award of STOCK APPRECIATION RIGHTS

11.1Grant of Stock Appreciation Rights.

(a)The Administrator is authorized to grant Stock Appreciation Rights to
Eligible Individuals from time to time, in its sole discretion, on such terms
and conditions as it may determine, which shall not be inconsistent with the
Plan.

(b)A Stock Appreciation Right shall entitle the Holder (or other person entitled
to exercise the Stock Appreciation Right pursuant to the Plan) to exercise all
or a specified portion of the Stock Appreciation Right (to the extent then
exercisable pursuant to its terms) and to receive from the Company an amount
determined by multiplying the difference obtained by subtracting the exercise
price per share of the Stock Appreciation Right from the Fair Market Value on
the date of exercise of the Stock Appreciation Right by the number of Shares
with respect to which the Stock Appreciation Right shall have been exercised,
subject to any limitations the Administrator may impose.  Except as described in
(c) below, the exercise price per Share subject to each Stock Appreciation Right
shall be set by the Administrator, but shall not be less than 100% of the Fair
Market Value on the date the Stock Appreciation Right is granted.

(c)Notwithstanding the foregoing provisions of Section 11.1(b) to the contrary,
in the case of a Stock Appreciation Right that is a Substitute Award, the price
per share of the Shares subject to such Stock Appreciation Right may be less
than 100% of the Fair Market Value per share on the date of grant; provided,
that the excess of:  (i) the aggregate Fair Market Value (as of the date such
Substitute Award is granted) of the Shares subject to the Substitute Award, over
(ii) the aggregate exercise price thereof does not exceed the excess of:  (x)
the aggregate fair market value (as of the time immediately preceding the
transaction giving rise to the Substitute Award, such fair market value to be
determined by the Administrator) of the shares of the predecessor entity that
were subject to the grant assumed or substituted for by the Company, over (y)
the aggregate exercise price of such shares.

14

 

 

 

--------------------------------------------------------------------------------

 

11.2Stock Appreciation Right Vesting. 

(a)The period during which the right to exercise, in whole or in part, a Stock
Appreciation Right vests in the Holder shall be set by the Administrator and the
Administrator may determine that a Stock Appreciation Right may not be exercised
in whole or in part for a specified period after it is granted.  Such vesting
may be based on service with the Company or any Affiliate, any of the
Performance Criteria or any other criteria selected by the
Administrator.  Except as limited by the Plan, at any time after grant of a
Stock Appreciation Right, the Administrator may, in its sole discretion and
subject to whatever terms and conditions it selects, accelerate the period
during which a Stock Appreciation Right vests.

(b)No portion of a Stock Appreciation Right which is unexercisable at a Holder’s
Termination of Service shall thereafter become exercisable, except as may be
otherwise provided by the Administrator in the applicable Program, the Award
Agreement evidencing the grant of the Stock Appreciation Right or by action of
the Administrator following the grant of the Stock Appreciation Right.

11.3Manner of Exercise.  All or a portion of an exercisable Stock Appreciation
Right shall be deemed exercised upon delivery of all of the following to the
Secretary of the Company, the stock administrator of the Company, or such other
person or entity designated by the Administrator, or his, her or its office, as
applicable:

(a)A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Stock Appreciation Right, or a
portion thereof, is exercised.  The notice shall be signed by the Holder or
other person then entitled to exercise the Stock Appreciation Right or such
portion of the Stock Appreciation Right;

(b)Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with Applicable
Law.  The Administrator may, in its sole discretion, also take whatever
additional actions it deems appropriate to effect such compliance, including,
without limitation, placing legends on share certificates and issuing
stop-transfer notices to agents and registrars;

(c)In the event that the Stock Appreciation Right shall be exercised pursuant to
this Section 11.3 by any person or persons other than the Holder, appropriate
proof of the right of such person or persons to exercise the Stock Appreciation
Right, as determined in the sole discretion of the Administrator; and

(d)Full payment of applicable withholding taxes to the stock administrator of
the company for the Shares with respect to which the Stock Appreciation Right,
or portion thereof, is exercised, in a manner permitted by Sections 12.1 and
12.2.

11.4Stock Appreciation Right Term.  The term of each Stock Appreciation Right
(the “Stock Appreciation Right Term”) shall be set by the Administrator in its
sole discretion; provided, however, that the Stock Appreciation Right Term shall
not be more than ten (10) years from the date the Stock Appreciation Right is
granted.  The Administrator shall determine the time period, including the time
period following a Termination of Service, during which the Holder has the right
to exercise the vested Stock Appreciation Rights, which time period may not
extend beyond the last day of the Stock Appreciation Right Term applicable to
such Stock Appreciation Right.  Except as limited by the requirements of Section
409A of the Code and regulations and rulings thereunder or the first sentence of
this Section 11.4, the Administrator may extend the Stock Appreciation Right
Term of any outstanding Stock Appreciation Right, and may extend the time period
during which vested Stock Appreciation Rights may be exercised, in connection
with any Termination of Service of the Holder, and may amend, subject to Section
14.1, any other term or condition of such Stock Appreciation Right relating to
such a Termination of Service.

11.5Payment.  Payment of the amounts payable with respect to Stock Appreciation
Rights pursuant to this Article 11 shall be in cash, Shares (based on their Fair
Market Value as of the date the  Stock Appreciation Right is exercised), or a
combination of both, as determined by the Administrator.

11.6Expiration of Stock Appreciation Right Term: Automatic Exercise of
In-The-Money Stock Appreciation Rights.  Unless otherwise provided by the
Administrator (in an Award Agreement or otherwise) or as otherwise directed by a
Stock Appreciation Right Holder in writing to the Company, each vested and
exercisable Stock Appreciation Right outstanding on the Automatic Exercise Date
with an exercise price per share that is less than the Fair Market Value per
Share as of such date shall automatically and without further action by the
Stock Appreciation Right Holder or the Company be exercised on the Automatic
Exercise Date.  In the sole discretion of the Administrator, the Company or any
Affiliate shall deduct or withhold an amount sufficient to satisfy all taxes
associated with such exercise in accordance with Section 12.2.  For the
avoidance of doubt, no Stock Appreciation Right with an exercise price per share
that is equal to or greater than the Fair Market Value per Share on the
Automatic Exercise Date shall be exercised pursuant to this Section 11.6.

15

 

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE 12.

ADditional terms of awards

12.1Payment.  The Administrator shall determine the methods by which payments by
any Holder with respect to any Awards granted under the Plan shall be made,
including, without limitation: (a) cash or check, (b) Shares (including, in the
case of payment of the exercise price of an Award, Shares issuable pursuant to
the exercise of the Award) or Shares held for such period of time as may be
required by the Administrator in order to avoid adverse accounting consequences,
in each case, having a Fair Market Value on the date of delivery equal to the
aggregate payments required, (c) delivery of a written or electronic notice that
the Holder has placed a market sell order with a broker acceptable to the
Company with respect to Shares then issuable upon exercise or vesting of an
Award, and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of the aggregate
payments required; provided, that payment of such proceeds is then made to the
Company upon settlement of such sale, or (d) other form of legal consideration
acceptable to the Administrator in its sole discretion.  The Administrator shall
also determine the methods by which Shares shall be delivered or deemed to be
delivered to Holders.  Notwithstanding any other provision of the Plan to the
contrary, no Holder who is a Director or an “executive officer” of the Company
within the meaning of Section 13(k) of the Exchange Act shall be permitted to
make payment with respect to any Awards granted under the Plan, or continue any
extension of credit with respect to such payment, with a loan from the Company
or a loan arranged by the Company in violation of Section 13(k) of the Exchange
Act.

12.2Tax Withholding.  The Company or any Affiliate shall have the authority and
the right to deduct or withhold, or require a Holder to remit to the Company, an
amount sufficient to satisfy federal, state, local and foreign taxes (including
the Holder’s FICA,  employment tax or other social security contribution
obligation) required by law to be withheld, or in satisfaction of any additional
withholding obligations as a Holder may have elected, with respect to any
taxable event concerning a Holder arising as a result of the Plan.  The
Administrator may, in its sole discretion and in satisfaction of the foregoing
requirement, withhold or allow a Holder to elect to have the Company withhold
Shares otherwise issuable under an Award (or allow the surrender of Shares). The
number of Shares which may be so withheld or surrendered shall not be greater
than the number of Shares which have a Fair Market Value on the date of
withholding or repurchase equal to the aggregate amount of such liabilities
based on the maximum statutory withholding rates in the Holder’s applicable
jurisdictions for federal, state, local and foreign income tax and payroll tax
purposes that are applicable to such taxable income. The Administrator shall
determine the Fair Market Value of the Shares, consistent with applicable
provisions of the Code, for tax withholding obligations due in connection with a
broker-assisted cashless Option or Stock Appreciation Right exercise involving
the sale of Shares to pay the Option or Stock Appreciation Right exercise price
or any tax withholding obligation.

12.3Transferability of Awards.

(a)Except as otherwise provided in Sections 12.3(b) and 12.3(c):

(i)No Award under the Plan may be sold, pledged, assigned or transferred in any
manner other than by will or the Applicable Laws of descent and distribution or,
subject to the consent of the Administrator, pursuant to a DRO, unless and until
such Award has been exercised, or the Shares underlying such Award have been
issued, and all restrictions applicable to such Shares have lapsed;

(ii)No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Holder or the Holder’s successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by Section 12.3(a)(i); and

(iii)During the lifetime of the Holder, only the Holder may exercise an Award
(or any portion thereof) granted to such Holder under the Plan, unless it has
been disposed of pursuant to a DRO; after the death of the Holder, any
exercisable portion of an Award may, prior to the time when such portion becomes
unexercisable under the Plan or the applicable Program or Award Agreement, be
exercised by the Holder’s personal representative or by any person empowered to
do so under the deceased Holder’s will or under the then Applicable Laws of
descent and distribution.

(b)Notwithstanding Section 12.3(a), the Administrator, in its sole discretion,
may determine to permit a Holder to transfer an Award other than an Incentive
Stock Option to any one or more Permitted Transferees, subject to the following
terms and conditions:  (i) an Award transferred to a Permitted Transferee shall
not be assignable or transferable by the Permitted Transferee other

16

 

 

 

--------------------------------------------------------------------------------

 

than by will or the Applicable Laws of descent and distribution or pursuant to a
DRO; (ii) an Award transferred to a Permitted Transferee shall continue to be
subject to all the terms and conditions of the Award as applicable to the
original Holder (other than the ability to further transfer the Award); and
(iii) the Holder and the Permitted Transferee shall execute any and all
documents requested by the Administrator, including, without limitation
documents to (A) confirm the status of the transferee as a Permitted Transferee,
(B) satisfy any requirements for an exemption for the transfer under Applicable
Law and (C) evidence the transfer. 

(c)Notwithstanding Section 12.3(a), a Holder may, in the manner determined by
the Administrator, designate a beneficiary to exercise the rights of the Holder
and to receive any distribution with respect to any Award upon the Holder’s
death.  A beneficiary, legal guardian, legal representative, or other person
claiming any rights pursuant to the Plan is subject to all terms and conditions
of the Plan and any Program or Award Agreement applicable to the Holder, except
to the extent the Plan, the Program and the Award Agreement otherwise provide,
and to any additional restrictions deemed necessary or appropriate by the
Administrator.  If the Holder is married or a domestic partner in a domestic
partnership qualified under Applicable Law and resides in a community property
state, a designation of a person other than the Holder’s spouse or domestic
partner, as applicable, as the Holder’s beneficiary with respect to more than
50% of the Holder’s interest in the Award shall not be effective without the
prior written or electronic consent of the Holder’s spouse or domestic
partner.  If no beneficiary has been designated or survives the Holder, payment
shall be made to the person entitled thereto pursuant to the Holder’s will or
the laws of descent and distribution.  Subject to the foregoing, a beneficiary
designation may be changed or revoked by a Holder at any time; provided that the
change or revocation is filed with the Administrator prior to the Holder’s
death.

12.4Conditions to Issuance of Shares.

(a)Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing Shares pursuant to the exercise of any Award, unless and until the
Board or the Committee has determined, with advice of counsel, that the issuance
of such Shares is in compliance with Applicable Law and the Shares are covered
by an effective registration statement or applicable exemption from
registration.  In addition to the terms and conditions provided herein, the
Board or the Committee may require that a Holder make such reasonable covenants,
agreements, and representations as the Board or the Committee, in its sole
discretion, deems advisable in order to comply with Applicable Law.

(b)All Share certificates delivered pursuant to the Plan and all shares issued
pursuant to book entry procedures are subject to any stop-transfer orders and
other restrictions as the Administrator deems necessary or advisable to comply
with Applicable Law.  The Administrator may place legends on any share
certificate or book entry to reference restrictions applicable to the Shares.

(c)The Administrator shall have the right to require any Holder to comply with
any timing or other restrictions with respect to the settlement, distribution or
exercise of any Award, including a window-period limitation, as may be imposed
in the sole discretion of the Administrator.

(d)No fractional Shares shall be issued and the Administrator shall determine,
in its sole discretion, whether cash shall be given in lieu of fractional Shares
or whether such fractional Shares shall be eliminated by rounding down.

(e)Notwithstanding any other provision of the Plan, unless otherwise determined
by the Administrator or required by Applicable Law, the Company shall not
deliver to any Holder certificates evidencing Shares issued in connection with
any Award and instead such Shares shall be recorded in the books of the Company
(or, as applicable, its transfer agent or stock plan administrator).

12.5Forfeiture Provisions.  Pursuant to its general authority to determine the
terms and conditions applicable to Awards under the Plan, the Administrator
shall have the right to provide, in an Award Agreement or otherwise, or to
require a Holder to agree by separate written or electronic instrument, that:
(a) any proceeds, gains or other economic benefit actually or constructively
received by the Holder upon any receipt or exercise of the Award, or upon the
receipt or resale of any Shares underlying the Award, shall be paid to the
Company, and (b) the Award shall terminate and any unexercised portion of the
Award (whether or not vested) shall be forfeited, if (i) a Termination of
Service occurs prior to a specified date, or within a specified time period
following receipt or exercise of the Award, or (ii) the Holder at any time, or
during a specified time period, engages in any activity in competition with the
Company, or which is inimical, contrary or harmful to the interests of the
Company, as further defined by the Administrator or (iii) the Holder incurs a
Termination of Service for “cause” (as such term is defined in the sole
discretion of the Administrator, or as set forth in the Award Agreement relating
to such Award).

12.6Prohibition on Repricing.  Subject to Section 14.2, the Administrator shall
not, without the approval of the stockholders of the Company, (i) authorize the
amendment of any outstanding Option or Stock Appreciation Right to reduce its
price per share, or (ii) cancel any Option or Stock Appreciation Right in
exchange for cash or another Award when the Option or Stock Appreciation Right
price per share exceeds the Fair Market Value of the underlying Shares.  Subject
to Section 14.2, the Administrator

17

 

 

 

--------------------------------------------------------------------------------

 

shall have the authority, without the approval of the stockholders of the
Company, to amend any outstanding Award to increase the price per share or to
cancel and replace an Award with the grant of an Award having a price per share
that is greater than or equal to the price per share of the original Award. 

ARTICLE 13.

ADMINISTRATION

13.1Administrator.  The Committee (or another committee or a subcommittee of the
Board or the Compensation Committee of the Board assuming the functions of the
Committee under the Plan) shall administer the Plan (except as otherwise
permitted herein).  To the extent necessary to comply with Rule 16b-3 of the
Exchange Act, and with respect to Awards that are intended to be
Performance-Based Compensation, including Options and Stock Appreciation Rights,
the Committee (or another committee or subcommittee of the Board or the
Compensation Committee of the Board assuming the functions of the Committee
under the Plan) shall take all action with respect to such Awards, and the
individuals taking such action shall consist solely of two or more Non-Employee
Directors appointed by and holding office at the pleasure of the Board, each of
whom is intended to qualify as both a “non-employee director” as defined by Rule
16b-3 of the Exchange Act or any successor rule and an “outside director” for
purposes of Section 162(m) of the Code.  Additionally, to the extent required by
Applicable Law, each of the individuals constituting the Committee (or another
committee or subcommittee of the Board or the Compensation Committee of the
Board assuming the functions of the Committee under the Plan) shall be an
“independent director” under the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or
traded.  Notwithstanding the foregoing, any action taken by the Committee shall
be valid and effective, whether or not members of the Committee at the time of
such action are later determined not to have satisfied the requirements for
membership set forth in this Section 13.1 or otherwise provided in any charter
of the Committee.  Except as may otherwise be provided in any charter of the
Committee, appointment of Committee members shall be effective upon acceptance
of appointment.  Committee members may resign at any time by delivering written
or electronic notice to the Board.  Vacancies in the Committee may only be
filled by the Board.  Notwithstanding the foregoing, (a) the full Board, acting
by a majority of its members in office, shall conduct the general administration
of the Plan with respect to Awards granted to Non-Employee Directors and, with
respect to such Awards, the terms “Administrator” and “Committee” as used in the
Plan shall be deemed to refer to the Board and (b) the Board or Committee may
delegate its authority hereunder to the extent permitted by Section 13.6.

13.2Duties and Powers of Committee.  It shall be the duty of the Committee to
conduct the general administration of the Plan in accordance with its
provisions.  The Committee shall have the power to interpret the Plan, the
Programs  and the Award Agreements, and to adopt such rules for the
administration, interpretation and application of the Plan as are not
inconsistent therewith, to interpret, amend or revoke any such rules and to
amend any Program or Award Agreement; provided that the rights or obligations of
the Holder of the Award that is the subject of any such Program or Award
Agreement are not affected adversely by such amendment, unless the consent of
the Holder is obtained or such amendment is otherwise permitted under Section
14.10.  Any such grant or award under the Plan need not be the same with respect
to each Holder.  Any such interpretations and rules with respect to Incentive
Stock Options shall be consistent with the provisions of Section 422 of the
Code.  In its sole discretion, the Board may at any time and from time to time
exercise any and all rights and duties of the Committee under the Plan except
with respect to matters which under Rule 16b‑3 under the Exchange Act or any
successor rule, or Section 162(m) of the Code, or any regulations or rules
issued thereunder, or the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded are required
to be determined in the sole discretion of the Committee.  

13.3Action by the Committee.  Unless otherwise established by the Board or in
any charter of the Committee, a majority of the Committee shall constitute a
quorum and the acts of a majority of the members present at any meeting at which
a quorum is present, and acts approved in writing by all members of the
Committee in lieu of a meeting, shall be deemed the acts of the Committee.  Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Company or any Affiliate, the Company’s independent certified
public accountants, or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.

13.4Authority of Administrator.  Subject to the Company’s Bylaws, the
Committee’s Charter and any specific designation in the Plan, the Administrator
has the exclusive power, authority and sole discretion to:

(a)Designate Eligible Individuals to receive Awards;

(b)Determine the type or types of Awards to be granted to each Eligible
Individual;

(c)Determine the number of Awards to be granted and the number of Shares to
which an Award will relate;

18

 

 

 

--------------------------------------------------------------------------------

 

(d)Determine the terms and conditions of any Award granted pursuant to the Plan,
including, but not limited to, the exercise price, grant price, purchase price,
any Performance Criteria or other performance criteria, any reload provision,
any restrictions or limitations on the Award, any schedule for vesting, lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, and any provisions related to non-competition
and recapture of gain on an Award, based in each case on such considerations as
the Administrator in its sole discretion determines; 

(e)Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in cash,
Shares, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;

(f)Prescribe the form of each Award Agreement, which need not be identical for
each Holder;

(g)Decide all other matters that must be determined in connection with an Award;

(h)Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;

(i)Interpret the terms of, and any matter arising pursuant to, the Plan, any
Program or any Award Agreement;

(j)Make all other decisions and determinations that may be required pursuant to
the Plan or as the Administrator deems necessary or advisable to administer the
Plan; and

(k)Accelerate wholly or partially the vesting or lapse of restrictions of any
Award or portion thereof at any time after the grant of an Award, subject to
whatever terms and conditions it selects and Section 14.2.

13.5Decisions Binding.  The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Program, any Award Agreement and all
decisions and determinations by the Administrator with respect to the Plan are
final, binding, and conclusive on all parties.

13.6Delegation of Authority.  To the extent permitted by Applicable Law, the
Board or Committee may from time to time delegate to a committee of one or more
members of the Board or one or more officers of the Company the authority to
grant or amend Awards or to take other administrative actions pursuant to this
Article 13; provided, however, that in no event shall an officer of the Company
be delegated the authority to grant awards to, or amend awards held by, the
following individuals:  (a) individuals who are subject to Section 16 of the
Exchange Act, (b) Covered Employees, or (c) officers of the Company (or
Directors) to whom authority to grant or amend Awards has been delegated
hereunder; provided further, that any delegation of administrative authority
shall only be permitted to the extent it is permissible under Section 162(m) of
the Code and other Applicable Law.  Any delegation hereunder shall be subject to
the restrictions and limits that the Board or Committee specifies at the time of
such delegation, and the Board may at any time rescind the authority so
delegated or appoint a new delegatee.  At all times, the delegatee appointed
under this Section 13.6 shall serve in such capacity at the pleasure of the
Board and the Committee.

ARTICLE 14.

MISCELLANEOUS PROVISIONS

14.1Amendment, Suspension or Termination of the Plan.  Except as otherwise
provided in this Section 14.1, the Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Board or the Committee.  However, without approval of the Company’s
stockholders given within twelve (12) months before or after the action by the
Administrator, no action of the Administrator may, except as provided in Section
14.2, (a) increase the Share Limit, (b) reduce the price per share of any
outstanding Option or Stock Appreciation Right granted under the Plan or take
any action prohibited under Section 12.6, or (c) cancel any Option or Stock
Appreciation Right in exchange for cash or another Award when the Option or
Stock Appreciation Right price per share exceeds the Fair Market Value of the
underlying Shares.  Except as provided in Section 14.10, no amendment,
suspension or termination of the Plan shall, without the consent of the Holder,
impair any rights or obligations under any Award theretofore granted or awarded,
unless the Award itself otherwise expressly so provides.  No Awards may be
granted or awarded during any period of suspension or after termination of the
Plan, and, notwithstanding anything herein to the contrary, in no event may any
Award be granted under the Plan after the tenth (10th) anniversary of the
Effective Date (the “Expiration Date”).  Any Awards that are outstanding on the
Expiration Date shall remain in force according to the terms of the Plan and the
applicable Award Agreement.

19

 

 

 

--------------------------------------------------------------------------------

 

14.2Changes in Common Stock or Assets of the Company, Acquisition or Liquidation
of the Company and Other Corporate Events. 

(a)In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other change affecting the
Shares or the share price of the Company’s stock other than an Equity
Restructuring, the Administrator may make equitable adjustments, if any, to
reflect such change with respect to (i) the aggregate number and kind of Shares
that may be issued under the Plan (including, but not limited to, adjustments of
the Share Limit and Award Limit); (ii) the number and kind of Shares (or other
securities or property) subject to outstanding Awards; (iii) the number and kind
of Shares (or other securities or property) for which automatic grants are
subsequently to be made to new and continuing Non-Employee Directors pursuant to
any Non-Employee Director Equity Compensation Policy adopted pursuant to Section
4.6; (iv) the terms and conditions of any outstanding Awards (including, without
limitation, any applicable performance targets or criteria with respect
thereto); and (v) the grant or exercise price per share for any outstanding
Awards under the Plan.  Any adjustment affecting an Award intended as
Performance-Based Compensation shall be made consistent with the requirements of
Section 162(m) of the Code.

(b)In the event of any transaction or event described in Section 14.2(a) or any
unusual or nonrecurring transactions or events affecting the Company, any
Affiliate of the Company, or the financial statements of the Company or any
Affiliate, or of changes in Applicable Law or accounting principles, the
Administrator, in its sole discretion, and on such terms and conditions as it
deems appropriate, either by the terms of the Award or by action taken prior to
the occurrence of such transaction or event and either automatically or upon the
Holder’s request, is hereby authorized to take any one or more of the following
actions whenever the Administrator determines that such action is appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan or with respect to any Award under
the Plan, to facilitate such transactions or events or to give effect to such
changes in laws, regulations or principles:

(i)To provide for either (A) termination of any such Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Holder’s rights (and, for the
avoidance of doubt, if as of the date of the occurrence of the transaction or
event described in this Section 14.2 the Administrator determines in good faith
that no amount would have been attained upon the exercise of such Award or
realization of the Holder’s rights, then such Award may be terminated by the
Company without payment) or (B) the replacement of such Award with other rights
or property selected by the Administrator, in its sole discretion having an
aggregate value not exceeding the amount that could have been attained upon the
exercise of such Award or realization of the Holder’s rights had such Award been
currently exercisable or payable or fully vested;

(ii)To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

(iii)To make adjustments in the number and type of Shares (or other securities
or property) subject to outstanding Awards, and in the number and kind of
outstanding Restricted Stock or Deferred Stock and/or in the terms and
conditions of (including the grant or exercise price), and the criteria included
in, outstanding Awards and Awards which may be granted in the future;

(iv)To provide that such Award shall be exercisable or payable or fully vested
with respect to all Shares covered thereby, notwithstanding anything to the
contrary in the Plan or the applicable Program or Award Agreement; and

(v)To provide that the Award cannot vest, be exercised or become payable after
such event.

(c)In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 14.2(a) and 14.2(b):

(i)The number and type of securities subject to each outstanding Award and the
exercise price or grant price thereof, if applicable, shall be equitably
adjusted; and/or

(ii)The Administrator shall make such equitable adjustments, if any, as the
Administrator, in its sole discretion, may deem appropriate to reflect such
Equity Restructuring with respect to the aggregate number and kind of Shares
that may be issued under the Plan (including, but not limited to, adjustments of
the Share Limit and Award Limit).  The adjustments provided under this Section
14.2(c) shall be nondiscretionary and shall be final and binding on the affected
Holder and the Company.

20

 

 

 

--------------------------------------------------------------------------------

 

(d)The Administrator may, in its sole discretion, include such further
provisions and limitations in any Award, agreement or certificate, as it may
deem equitable and in the best interests of the Company that are not
inconsistent with the provisions of the Plan. 

(e)With respect to Awards which are granted to Covered Employees and are
intended to qualify as Performance-Based Compensation, no adjustment or action
described in this Section 14.2 or in any other provision of the Plan shall be
authorized to the extent that such adjustment or action would cause such Award
to fail to so qualify as Performance-Based Compensation, unless the
Administrator determines that the Award should not so qualify.  No adjustment or
action described in this Section 14.2 or in any other provision of the Plan
shall be authorized to the extent that such adjustment or action would cause the
Plan to violate Section 422(b)(1) of the Code.  Furthermore, no such adjustment
or action shall be authorized to the extent such adjustment or action would
result in short-swing profits liability under Section 16 or violate the
exemptive conditions of Rule 16b-3 unless the Administrator determines that the
Award is not to comply with such exemptive conditions.

(f)The existence of the Plan, the Programs, the Award Agreements and the Awards
granted hereunder shall not affect or restrict in any way the right or power of
the Company or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of stock or of options, warrants or rights to purchase stock or of
bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

(g)No action shall be taken under this Section 14.2 which shall cause an Award
to fail to either be exempt from or comply with Section 409A of the Code or the
Treasury Regulations thereunder.

(h)In the event of any pending stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other change
affecting the Shares or the share price of the Common Stock including any Equity
Restructuring, for reasons of administrative convenience, the Company in its
sole discretion may refuse to permit the exercise of any Award during a period
of up to thirty (30) days prior to the consummation of any such transaction.

14.3Approval of Plan by Stockholders.  The Plan was last approved by the
Company’s stockholders on May 15, 2014.  

14.4No Stockholders Rights.  Except as otherwise provided herein, a Holder shall
have none of the rights of a stockholder with respect to Shares covered by any
Award until the Holder becomes the record owner of such Shares.

14.5Paperless Administration.  In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Holder may be permitted
through the use of such an automated system.

14.6Effect of Plan upon Other Compensation Plans.  The adoption of the Plan
shall not affect any other compensation or incentive plans in effect for the
Company or any Affiliate.  Nothing in the Plan shall be construed to limit the
right of the Company or any Affiliate:  (a) to establish any other forms of
incentives or compensation for Employees, Directors or Consultants, or (b) to
grant or assume options or other rights or awards otherwise than under the Plan
in connection with any proper corporate purpose including without limitation,
the grant or assumption of options in connection with the acquisition by
purchase, lease, merger, consolidation or otherwise, of the business, stock or
assets of any corporation, partnership, limited liability company, firm or
association.

14.7Compliance with Laws.  The Plan, the granting and vesting of Awards under
the Plan and the issuance and delivery of Shares and the payment of money under
the Plan or under Awards granted or awarded hereunder are subject to compliance
with Applicable Law (including but not limited to state, federal and foreign
securities law and margin requirements), and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith.  Any securities
delivered under the Plan shall be subject to such restrictions, and the person
acquiring such securities shall, if requested by the Company, provide such
assurances and representations to the Company as the Company may deem necessary
or desirable to assure compliance with Applicable Law.  To the extent permitted
by Applicable Law, the Plan and Awards granted or awarded hereunder shall be
deemed amended to the extent necessary to conform to Applicable Law.

21

 

 

 

--------------------------------------------------------------------------------

 

14.8Titles and Headings, References to Sections of the Code or Exchange
Act.  The titles and headings of the Sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control. References to sections of the Code
or the Exchange Act shall include any amendment or successor thereto. 

14.9Governing Law.  The Plan and any agreements hereunder shall be administered,
interpreted and enforced under the internal laws of the Commonwealth of
Massachusetts without regard to conflicts of laws thereof or of any other
jurisdiction.

14.10Section 409A.  To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Program
pursuant to which such Award is granted and the Award Agreement evidencing such
Award shall incorporate the terms and conditions required by Section 409A of the
Code.  To the extent applicable, the Plan, the Programs and any Award Agreements
shall be interpreted in accordance with Section 409A of the Code and Department
of Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.  Notwithstanding any provision of the Plan to
the contrary, in the event that following the Effective Date the Administrator
determines that any Award may be subject to Section 409A of the Code and related
Department of Treasury guidance (including such Department of Treasury guidance
as may be issued after the Effective Date), the Administrator may adopt such
amendments to the Plan and the applicable Program and Award Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Administrator
determines are necessary or appropriate to (a) exempt the Award from Section
409A of the Code and/or preserve the intended tax treatment of the benefits
provided with respect to the Award, or (b) comply with the requirements of
Section 409A of the Code and related Department of Treasury guidance and thereby
avoid the application of any penalty taxes under such Section.  

14.11No Rights to Awards.  No Eligible Individual or other person shall have any
claim to be granted any Award pursuant to the Plan, and neither the Company nor
the Administrator is obligated to treat Eligible Individuals, Holders or any
other persons uniformly.

14.12Unfunded Status of Awards.  The Plan is intended to be an “unfunded” plan
for incentive compensation.  With respect to any payments not yet made to a
Holder pursuant to an Award, nothing contained in the Plan or any Program or
Award Agreement shall give the Holder any rights that are greater than those of
a general creditor of the Company or any Affiliate.

14.13Indemnification.  To the extent allowable pursuant to Applicable Law, each
member of the Committee or of the Board shall be indemnified and held harmless
by the Company from any loss, cost, liability, or expense that may be imposed
upon or reasonably incurred by such member in connection with or resulting from
any claim, action, suit, or proceeding to which he or she may be a party or in
which he or she may be involved by reason of any action or failure to act
pursuant to the Plan and against and from any and all amounts paid by him or her
in satisfaction of judgment in such action, suit, or proceeding against him or
her; provided he or she gives the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf.  The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled pursuant to the Company’s Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.

14.14Relationship to other Benefits.  No payment pursuant to the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Affiliate except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.

14.15Expenses.  The expenses of administering the Plan shall be borne by the
Company and its Affiliates.

*  *  *  *  *

 

22

 

 

 

--------------------------------------------------------------------------------

 

I hereby certify that the Plan was originally adopted by the Board of Directors
of Novanta Inc. on October 13, 2010.

I hereby certify that the Plan was originally approved by the stockholders of
Novanta Inc. on November 23, 2010.

I hereby certify that this amendment and restatement of the Plan was adopted by
the Board of Directors of Novanta Inc. on April 9, 2014.

I hereby certify that this amendment and restatement of the Plan was approved by
the stockholders of Novanta Inc. on May 15, 2014.

I hereby certify that this amendment and restatement of the Plan was adopted by
the Board of Directors of Novanta Inc. on July 27, 2016

 

Executed on this 27 day of July, 2016.

 

/s/ Robert J. Buckley

Officer of the Company

 

 

 

 

23

 